Citation Nr: 1026202	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to a disability rating in excess of 70 percent 
for service-connected hearing loss.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1944 to September 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and October 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In July 2008, the RO awarded an 
increased rating of 70 percent for the Veteran's service-
connected hearing loss.  In October 2008, the RO denied 
entitlement to a TDIU.

The issue of entitlement to service connection for Meniere's 
disease has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
claim and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric test results from May 2008 show that the 
Veteran had level XI hearing in his right ear and level VIII 
hearing in his left ear.

2.  VA audiometric test results from September 2008 show that the 
Veteran had level XI hearing in his right ear and level VIII 
hearing in his left ear.

3.  Service connection is in effect for bilateral hearing loss, 
evaluated at 70 percent disabling; tinnitus, evaluated at 10 
percent disabling; and hemorrhoids, rated as noncompensable.  

4.  The Veteran's service-connected disabilities are so severe as 
to preclude all substantially gainful employment consistent with 
his education and occupational background.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the 
Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.85, 4.86 (2009).

2.  The criteria for a total disability rating based on 
unemployability due to service-connected disabilities have been 
met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. § 4.16 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A.   § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regard to the Veteran's claim seeking an increased rating for 
his service-connected hearing loss, the notice that was provided 
in an April 2008 letter, prior to the initial adjudication of the 
claim in July 2008, was legally sufficient such that VA's duty to 
notify as to that issue has been satisfied.




Regarding the duty to assist, the RO has obtained the Veteran's 
service records, VA treatment records, and private treatment 
records and provided him with thorough and contemporaneous VA 
examinations in May 2008 and September 2008.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  In 
this case, the May 2008 VA examiner noted that the Veteran has 
difficulty hearing in most situations.  The September 2008 VA 
examiner also noted that the Veteran would have great difficulty 
communicating in a noisy environment and over the telephone; 
however, with amplification and reasonable accommodations, she 
felt that the Veteran's hearing loss alone would not 
significantly affect his vocational potential.  Therefore, the 
Board finds that the April 2008 and September 2008 VA examination 
reports fully describe the functional effects of the Veteran's 
hearing loss and are adequate under Martinak. 

Therefore, the duty to assist has been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of further substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating his appeal seeking a higher rating for 
bilateral hearing loss.
  
In this decision, the Board grants entitlement to TDIU.  This 
award represents a complete grant of the benefits sought on 
appeal.  Thus, any deficiency in VA's compliance with regard to 
that issue is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.


II.  Increased Rating for Hearing Loss

The Veteran was initially granted service connection for 
bilateral hearing loss in May 2005 and was assigned a 30 percent 
rating effective from November 22, 2004.  In April 2008, the 
Veteran submitted a claim for an increased rating for his hearing 
loss, claiming that his hearing had worsened such that a higher 
evaluation was warranted.  In a July 2008 rating decision, the RO 
increased his disability rating to 70 percent, effective April 8, 
2008.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
However, as discussed below, because the evidence of record does 
not demonstrate diverse symptoms meeting the criteria for 
different ratings, the application of staged ratings is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

In June 2008, the Veteran asserted that as of that date, he was 
completely unable to hear with his right ear and very little 
hearing in the left ear.  In support of this contention, he also 
submitted statements from his private physician, who stated that 
the Veteran had a severe hearing deficit and required a hearing 
aid, and his son, who stated that the Veteran's hearing had 
gotten worse.  The Veteran also submitted two additional 
statements in June 2008, wherein he explained that his hearing 
problems were upsetting to him and embarrassed him in 
conversations with friends and family.  He also asserted that the 
VA examiner at his May 2008 audiological examination indicated 
that these results were considerably worse than his recorded 
hearing levels at his last examination. 

The results of the Veteran's May 2008 VA audiological examination 
are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
95
95
95
90
LEFT
30
50
80
80
80

The average pure tone threshold in the Veteran's right ear was 94 
decibels.  The average pure tone threshold in the Veteran's left 
ear was 73 decibels.  On the Maryland CNC test, the Veteran 
received a score of 56 percent for the left ear for word 
recognition.  The examiner noted that she could not test the 
right ear.  Based 



on these results, the examiner diagnosed the Veteran with severe 
sensorineural hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  The examiner noted 
that that the Veteran had difficulty hearing in most listening 
situations, which affects him daily.  

VA treatment records from May 2008 note that the Veteran 
complained of increased difficulty hearing is most listening 
situations, especially in competing noise, while playing bridge, 
and when watching television.

The May 2008 results equate to an assignment of level XI for the 
Veteran's right ear and level VIII for his left ear, which merits 
a 70 percent rating using Table VI.  Table VIA is available for 
the right ear because pure tone thresholds are more than 55 
decibels at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. 
§ 4.86.  Using Table VIA, the Veteran's right ear results equate 
to an assignment of level IX; therefore, table VI is more 
advantageous in this case and will be used for rating purposes.  
Based on these results, the Veteran's May 2008 audiological 
testing does not warrant an evaluation in excess of 70 percent.

Later that year, the Veteran underwent another VA audiological 
examination in September 2008.  The results are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
90
80
85
LEFT
25
40
70
75
80

The average pure tone threshold in the Veteran's right ear was 88 
decibels.  The average pure tone threshold in the Veteran's left 
ear was 66 decibels.  On the Maryland CNC test, the Veteran 
received a score of 0 percent for the right ear and 48 percent 
for the left ear for word recognition.  Based on these results, 
the examiner diagnosed the Veteran with severe sensorineural 
hearing loss in the right ear and normal to severe sensorineural 
hearing loss in the left ear.  The examiner noted that that the 
Veteran would have great difficulty communicating in a noisy 



environment and over the telephone.  However, with amplification 
and reasonable accommodations, she felt that the Veteran's 
hearing loss alone would not significantly affect his vocational 
potential.  

The September 2008 results equate to an assignment of level XI 
for the Veteran's right ear and level VIII for his left ear, 
which merits a 70 percent rating using Table VI.  Table VIA is 
again available for the right ear because pure tone thresholds 
are more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  
See 38 C.F.R. § 4.86.  Using Table VIA, the Veteran's right ear 
results equate to an assignment of level IX.   In this case, 
Table VI results in the higher numerical evaluation, and 
accordingly, will be used for rating purposes.  Based on these 
results, the Veteran's September 2008 audiological testing does 
not warrant an evaluation in excess of 70 percent.

Therefore, according the evidence of record, the Veteran is not 
entitled to a schedular rating for bilateral hearing loss in 
excess of 70 percent, and his claim for an increased rating for 
bilateral hearing loss is denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss (i.e., difficulty hearing in most 
situations) are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board finds 
that the rating criteria reasonably describe his disability.  For 
these reasons, referral for consideration of an extraschedular 
rating is not warranted.  


III.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.26.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the impairment 
caused by any nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Ferraro v. Derwinski, 1 
Vet. App. 326, 331-332 (1991). 
 
A TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from a common etiology or from a single 
accident are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, are 




considered one disability under this section.  Id. 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, 
in Faust v. West, 13 Vet. App. 342 (2000), the court defined 
"substantially gainful employment" as "an occupation that 
provides an annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...." 
 
A veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability or in which 
special consideration was given on account of the same, when it 
is satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. § 4.18.  "Marginal employment," 
for example, as a self-employed worker or at odd jobs or while 
employed at less than half of the usual remuneration, shall not 
be considered "substantially gainful employment."  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  So even if the veteran does not meet the 
threshold minimum percentage standards in § 4.16(a), extra-
schedular consideration is to be given.  Id.  See also 38 C.F.R. 
§ 3.321(b)(1). 

The Veteran's combined rating for his service-connected bilateral 
hearing loss, tinnitus, and hemorrhoids is 70 percent.  
Therefore, he satisfies the threshold minimum criteria in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  

The Board finds that the evidence of record demonstrates that the 
Veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  At the May 
2010 hearing, the Veteran testified that he worked as a truck 
driver for 45 years.  He did not have any other means of 
employment throughout that period.  He has a high school diploma 
and completed six months of supplemental college courses pursuant 
to his pilot training.  

VA treatment records from July 2008 describe the Veteran as 
suffering from longstanding unaidable profound hearing loss of 
the right ear and mild to severe hearing loss of the left ear.  
Treatment records from May 2008 note that the Veteran reported 
suffering from a low, humming tinnitus that is more pronounced in 
the left ear.

At the September 2008 VA audiological examination, the examiner 
opined that with amplification and reasonable accommodation, the 
Veteran's hearing loss alone should not significantly affect his 
vocational potential.   However, in providing this opinion, the 
examiner does not appear to have considered the Veteran's level 
of education, special training, and previous work experience, or 
the effects of his service-connected tinnitus.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.  Therefore, the Board finds that this opinion 
is not based on sufficient facts or data and is of decreased 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301-304 (2008).

The May 2008 VA examiner noted that that the Veteran had 
difficulty hearing in most listening situations, which affects 
him daily.  The September 2008 VA examiner further indicated that 
the Veteran would have great difficulty communicating in a noisy 
environment and over the telephone.  His prior work experience is 
limited to driving a truck.  On this record, specifically the 
evidence regarding the severity of the Veteran's hearing loss and 
additional symptomatology caused by his tinnitus, and in 
consideration of his level of education and previous work 
experience as a truck driver, the Board finds that reasonable 
doubt exists as to whether the Veteran is able to secure and 
follow substantially gainful employment as a result of his 
service-connected disabilities.  


Resolving all doubt in favor of the Veteran, the Board grants the 
claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 70 percent for 
bilateral hearing loss is denied.

Entitlement to a TDIU is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


